 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. I. DuPontde Nemoursand Company (Indiana OrdnanceWorks)andInternationalBrotherhoodof Firemen&Oilers,Local No. 320, AFL, Petitioner.Case No. 9-RC-,2399.April 22,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Alvin Schwartz,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirined.Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer contests the jurisdiction of the Board over its op-erations at the plant involved herein. It is engaged in the operationand management of the plant under a contract with the UnitedStatesDepartment of Defense.The plant, fixtures, and materialsused in the manufacturing processes are Government-owned and themanufactured products are transferred to and owned by the UnitedStates.In the recentMaytagcase 1 the Board decided that it wouldassert jurisdiction over enterprises which are engaged in providinggoods or services directly related to national defense pursuant toGovernment contracts, including subcontracts, in the amount of$100,000 or more per year. The Employer herein meets the nationaldefense standards of theMaytagcase, as it is currently operatingunder a Government contract with the Department of Defense in-volving more than $100,000.Accordingly, we find that the Employeris engaged in commerce and that it will effectuate the policies of theAct to assert jurisdiction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of power department em-ployees, including boiler operators, switchboard operators, condenseroperators, inside and outside water operators, refrigerator operators,compressor operators, well operators, turbine operators, instrumentmen, boiler cleaners, power area oilers, and coal handlers.The Em-ployer urges that the petition be dismissed on the grounds that : (1)The petition is not timely filed; (2) the unit is inappropriate becausethe power department is an integral part of the production process;I1nlaytap Au craftCo)p, 110 NLRB 594112 NLRB No. 51. E. I. DUPONT DE NEMOURS AND COMPANY435(3) the record does not disclose that the Petitioner is a labor organ-ization of the type which traditionally and historically representsemployees of the type sought herein; 2 and (4) the unit, as set forthin the petition, is defective because it includes categories of employ-eeswhom the Employer would exclude and does not include cate-gories of employees who are properly part of the unit.The Operations of the EmployerThe Employer manufactures smokeless powder and other chem-icalsat the Indiana Ordnance Works iuider contracts with theUnited States.The plant facilities occupy 5,000 acres of land andconsist of approximately 1,800 buildings, laboratories, paint shops,powerhouses, automotive and railroad repair, and other shops andmiscellaneous buildings used in the manufacture of various chemicalproducts.The plant was constructed during World War II for thepurpose of manufacturing munitions.At its peak wartime capacityit employed approximately 9,000 hourly paid employees of which138 were employed in the Employer's 2 powerhouses. In 1945 s thePetitioner was certified as representative of powerhouse employeesand represented these workers until 1946 at which time the Employerceased operations.'The operations of the Employer, the processesinvolved and the products manufactured were the same during thelastwar as at the present time.However, the employees involvedand the quantities of manufactured products have been reduced.With the outbreak of hostilities in Korea, the plant was reopened.The labor force was expanded in 1952 and 1953 until a peak of 7,000production employees and 118 powerhouse employees was reached.Upon cessation of hostilities, production of munitions was again re-duced until, at the time of the hearing, there were approximately2,000 production workers and 51 power department employees.Ap-proximately 85 percent of the plant is presently on an inactive or"standby" status.One of the powerhouses is on an inactive basisbut being maintained by standby powerhouse personnel, while theother is operating at less than full capacity.The present contractbetween the Employer and the Department of Defense is effectiveuntil June 30, 1955.The record discloses that the parties are pres-ently negotiating for an extension of the contract until March 1956.No substantial changes in personnel or operations appear to be inprospect.2 It is unnecessary to consider this argument as this is not a craft severance proceeding.SeeRayonier, Inc ,110 NLRI: 1191 and cases cited thereinaP I (lit Pont deiNcmours CCompany,59 NLRB 952ployees including the sewage disposal operatois, and the chief coal handling operators, butexcluding tractor operators, maintenance mechanics, and supervisors369025-56-vol 112-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs previously stated, the power generating and producing opera-tions of the Employer are substantially the same as at the time of theprevious Board proceeding.These operations are carried on in twopowerhouses located approximately one-half mile apart and each isdesigned to furnish power, water, and heat to a specific part of theplant.The powerhouses are connected to all parts of the plant bywater pipes and electric lines.Thus, the power department produceselectrical power and heat used in production processes and water usedin some of the Employer's chemical processes.Power departmentemployees work in or adjacent to the powerhouses, have a separatedepartmental symbol, perform power department tasks exclusively,are not interchanged with production employees, and are separatelysupervised.It is clear that these employees constitute a functionallydistinct and separate group of the type which the Board-has frequentlyfound appropriate.'The fact that the power plant produces steam,electricity, and water which is used in the Employer's manufacturingprocesses does not militate against the propriety of the unit.'Wetherefore find no merit in the Employer's contention that, because ofthe integrated character of its operations, the petition should bedismissed.With respect to the unit position of the parties, it appears that theEmployer no longer has power department employees designated ascondenser operators, inside and outside water operators, compressoroperators, well operators, instrument men, boiler cleaners, and powerarea oilers.The functions performed by these employees have eitherbeen transferred to other departments or are performed in other powerdepartment categories.The record shows and the parties agree' thatthe power department presently includes : working leaders, boiler op-erators, switchboard operators, turbine operators, refrigeration andhydraulic operators, water-plant operators A, water-plant operatorsB, pumphouse operators, trade-waste operators, coal handlers, power-house helpers, tractor operators-heavy, oilers, janitors, and standbyoperators-inspectors.In view of the foregoing, and upon the entire record, we find thatthe following employees constitute an appropriate unit for the pur-poses of collective bargaining.All wage-roll power department employees at the Employer'sCharlestown, Indiana, Ordnance Works, including working leaders,boiler operators, switchboard operators, turbine operators, refrigera-tion and hydraulic operators, water-plant operators A, water-plantoperators B, pumphouse operators, trade-waste operators, coal han-6 Sonthwestern Portland Cement Company,110 NLRB 1388General Electric Company(FttchNo gWori ). 110 NLRB 7446General Electric Company(Fitchburg Worlds),supra,and cases cited therein7The Employer,while agieeing that the named categories were included in the powerdepartment,at no time conceded the appropriateness of a power depaitment unit LOCAL 450437dlers, powerhouse helpers, tractor operators-heavy, oilers, janitors,and standby operators-inspectors, excluding condenser operators, in-side and outside water operators, compressor operators, well operators,instrument men, boiler cleaners and power area oilers, all other em-ployees, office clerical employees, professional employees, guards, andsupervisors as defined in the Act s5.The Employer asserts that since the cessation of hostilities inKorea it has reduced its working force of power department employeesfrom 118 to 51, that operations are on a standby basis and that noelection should be directed at the present time.We findno merit inthis contention.The record shows that, although the power depart-ment has been reduced, a substantial number of employees are stillworking and apparently will be retained for at least another year andthe Employer has no current plans for increasing production. In thesecircumstances we believe that the policies of the Act will be effectuatedby the direction of an election at this time.9[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.8 The Employer agrees that this description includes all classification of the powerdepartmentIn its brief however the Employer also attacks the appropriateness of therequested power department unit on the gi ound that it does not seek to include 10 main-tenance employees.These employees work out of a shop in powerhouse No. 2 and repairboilers.They perform no powerhouse duties, are separately supervised by a maintenancesuperintendent,and are not classified as power department employees but aie classifiedas maintenance department employees.we will therefore exclude themSee EI.duPont de NemoursctCompany, supra9 See E. I.du Pont de Nemours and Company,Inc, Construction Davnsvon,SavannahRiver Plant,107 NLRB 734and cases cited theieiuLocal 450, International Union of Operating Engineers,AFLandW. J. Hedrick and H.W. Marschall,Jr., d/b/a Industrial Paint-ers and Sand Blasters.Case No. 39-CD-14.April 05, 1955DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any personhas engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofSection 8 (b) the Board is empowered and directed to hear and de-termine the dispute out of which such unfair labor practice shall havearisen. ..."On September 13, 1954, W. J Hedrick and H. W. Marschall, Jr.,doing business as Industrial Painters and Sand Blasters, herein calledthe Employer, filed with the Regional Director for the Sixteenth112 NLRB No. 60.